        CASE 0:21-cv-01645-MJD-HB Doc. 7 Filed 09/21/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



DAMON WILBERT,

                  Petitioner,



v.                                   ORDER
                                     Civil File No. 21-1645 (MJD/HB)

B. BIRKHOLZ and
MICHAEL CARVAJAL,

                  Respondents.

Damon Wilbert, pro se.

Ana H. Voss and Kristen Elise Rau, Assistant United States Attorneys, Counsel
for Respondents.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Hildy Bowbeer dated

August 30, 2021. No objections having been filed to the Report and

Recommendation in the time period permitted, and after an independent review

of the files, records and proceedings in the above-entitled matter, IT IS HEREBY

ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Hildy Bowbeer dated August 30, 2021 [Docket No. 6].

                                       1
        CASE 0:21-cv-01645-MJD-HB Doc. 7 Filed 09/21/21 Page 2 of 2




     2. This action is DISMISSED WITHOUT PREJUDICE under
        Federal Rule of Civil Procedure 41(b) for failure to prosecute.



LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: September 21, 2021            s/Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       2
